Citation Nr: 0114853	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00 - 25 091	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to a compensable rating for residuals of fracture 
of the right (major) 2nd metacarpophalangeal bone. 



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He served aboard ship in the European, Middle 
Eastern, and African theaters,

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision denied service connection 
for bilateral defective hearing and denied a compensable 
rating for service-connected residuals of fracture of the 
right (major) 2nd metacarpophalangeal bone.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at  38 U.S.C. §§ 5102, 5103, and 
5103A), effective November 9, 2000.  The record shows that 
the veteran's complete service medical records were received 
at the RO in January 1949.  In December 1997, the veteran 
filed an application for VA disability compensation benefits 
(VA Form 21-526) for bilateral sensorineural hearing loss and 
a fracture of the right hand in December 1997, with an 
attached report of private audiological examination in 
February 1997 and references to his service medical records.  
The veteran was asked by RO letter of January 9, 1998, to 
submit medical record release authorizations (VA Forms 21-
4142) within 60 days, if possible, showing the names, 
addresses, treatment dates, findings and diagnoses of any 
doctor or hospital where he received treatment for his 
claimed disabilities..  He was informed that VA would request 
the medical evidence he identified, or that he could obtain 
and submit the requested medical evidence himself.  

Thereafter, a rating decision of January 1998 granted service 
connection for residuals of fracture of the right (major) 2nd 
metacarpophalangeal bone, evaluated as noncompensably 
disabling, and denied service connection for bilateral 
defective hearing as not shown in service.  The veteran was 
notified of that action by RO letter of January 15, 1998, 
with a copy of that rating decision, and informed of the 
issues addressed, the decision reached, the reasons and bases 
for that decision, the applicable provisions of the rating 
schedule, the evidence needed to warrant a compensable rating 
for residuals of fracture of the right (major) 2nd 
metacarpophalangeal bone, his right to appeal that 
determination, and the time limit for doing so.  The veteran 
subsequently reopened his claim for bilateral defective 
hearing in January1999, and requested a compensable rating 
for his service-connected residuals of fracture of the right 
(major) 2nd metacarpophalangeal bone, offering specific dates 
and types of inservice and postservice treatment for those 
disabilities.  In addition, he submitted private treatment 
records dated from December 1967 to September 1985.  

A rating decision of June 1999 denied service connection for 
bilateral defective hearing and denied a noncompensable 
rating for his service connected residuals of fracture of the 
right (major) 2nd metacarpophalangeal bone.  The veteran was 
notified of that action by RO letter of June 22, 1999, with a 
copy of that rating decision, and informed of the issues 
addressed, the decision reached, the reasons and bases for 
that decision, the applicable provisions of the rating 
schedule, the evidence needed to warrant a compensable rating 
for residuals of fracture of the right (major) 2nd 
metacarpophalangeal bone, his right to appeal that 
determination, and the time limit for doing so.  Following 
receipt of the veteran's notice of disagreement, he was 
afforded a VA orthopedic examination in July 2000.  

An August 2000 statement of the case notified the veteran of 
the issues addressed, the evidence considered, the decisions 
reached, the reasons and bases for those decisions, the 
applicable provisions of the rating schedule, the evidence 
needed to warrant an increased rating for a fracture of the 
right (major) 2nd metacarpophalangeal bone, his 
responsibility to submit evidence to support his claim for 
increase, and VA's obligation to assist him by obtaining 
existing VA and non-VA medical and other evidence, including 
evidence in the possession of governmental authorities, that 
is pertinent and specific to his claim.  Thereafter, the 
veteran submitted additional medical evidence, opinion and 
argument with respect to his claims, and limited the issues 
on appeal to those shown on the title page of this decision.  
A supplemental statement of the case issued in January 2001 
notified the veteran of the issues addressed, the evidence 
considered, the decisions reached, the reasons and bases for 
those decisions, the applicable provisions of the rating 
schedule, the evidence needed to warrant a compensable rating 
for a fracture of the right (major) 2nd metacarpophalangeal 
bone, his responsibility to submit evidence to support his 
claim for increase, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim.  In 
addition, that supplemental statement of the case notified 
the veteran of the provisions of the VCAA 2000, including 
38 U.S.C. §§ 5102, 5103, and 5103A, enhancing VA's duty of 
notification to a claimant of required information and 
evidence and the duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims.  In February 
2001, the veteran asked that his claim be forwarded to the 
Board.  

VA has no outstanding and unmet duty to inform the appellant 
that any additional information or evidence is needed, or to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  The Board concludes the discussions 
in the rating decision, statement of the case, supplemental 
statement of the case, and RO letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements, and that VA's duty to assist the appellant in 
obtaining evidence necessary to substantiate his claims has 
been fully met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Bilateral defective hearing was not shown during active 
service or on service separation examination; bilateral 
sensorineural hearing loss was first demonstrated and 
diagnosed in June 1977, more than 22 years after final 
service separation. 

3.  The veteran's service-connected residuals of fracture of 
the right (major) 2nd metacarpophalangeal bone are currently 
manifested by a slight deformity at the 2nd 
metacarpophalangeal joint, with normal grip and grasp, 
dexterity, flexor-extensor function, limitation motion, 
minimal degenerative changes, and no evidence of ankylosis, 
pain, tenderness, soreness, weakness, sensory loss, reflex 
deficit, incoordination, easy fatigability, flare-ups, or 
limitation of function due to pain. 

4.  The veteran's service-connected residuals of fracture of 
the distal right (major) 2nd metacarpophalangeal bone are not 
shown to have exceptional or unusual manifestations, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  VA's duty of notification and assistance to the claimant 
under the provisions of VCAA 2000 have been fully met.  
38 U.S.C.A. § 5017(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, 
2097-98 (2000) (to be codified at  38 U.S.C. §§ 5102, 5103, 
and 5103A), effective November 9, 2000;  Holiday v. 
Principii,  14 Vet. App. 280 (2001);  Saying v. Derwinski, 1 
Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

2.  Bilateral defective hearing was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110, 5107(a) 
(West 1991), 5103A(a)-(d), effective November 9, 2000.  

3.  The criteria for a compensable rating for residuals of 
fracture of the distal right (major) 2nd metacarpophalangeal 
bone are not met.  38 U.S.C.A. § 1155, 5107(a) (West 1991), 
5103A(a)-(d), effective November 9, 2000;  38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5225 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA's statutory 
obligation to notify the claimant of required information and 
evidence and its duty to assist a claimant in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  The record shows that the RO has obtained all private 
medical evidence identified by the veteran; that he has been 
afforded a VA orthopedic examination to evaluate the 
residuals of his service-connected residuals of fracture of 
the right (major) 2nd metacarpal bone; and that he has 
declined a personal hearing at the RO or before the Board.  
On appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through and 4.14 (2000) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected residuals of fracture of the right (major) 
2nd metacarpal bone and his bilateral defective hearing.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the most current evidence of 
record is not adequate for rating purposes.  However, the 
Board finds that a limited exposition of previous clinical 
histories and findings pertaining to the disabilities at 
issue is warranted.

I.  The Evidence

The veteran's service medical records, obtained by the RO in 
January 1949, show that he had no abnormalities of the hands 
and his hearing acuity was normal, bilaterally, on 
examination at the time of service entry in September 1942.  
In December 1943, he sustained a simple fracture of the 
distal end of the 2nd metacarpophalangeal bone which remained 
in good position.  There was no evidence of sensory loss or 
nerve or artery damage.  That injury was medicated and 
bandaged, he was placed on light duty, and no other treatment 
was required.  The service medical records are silent for 
trauma or pathology of the ears during active service.  On 
service separation examination, the veteran's hearing acuity 
was normal, bilaterally, and there were no findings of 
residuals of fracture of the right (major) 2nd 
metacarpophalangeal bone.  

The veteran's application for VA disability compensation 
benefits for bilateral defective hearing and for residuals of 
a fracture of the right (major) hand was received at the RO 
in December 1997.  In support of his claim, he submitted a 
February 1997 report of private audiological and audiometric 
testing at Cleveland Ear, Nose & Throat Center, Inc., showing 
moderately severe to severe sensorineural hearing loss, 
bilaterally, with poor speech discrimination.  In addition, 
he submitted completed VA Forms 21-4241, Authorization for 
Release of Information, citing treatment aboard USS MELVILLE 
(AD-2) and at the Naval Hospital, Bayonne, New Jersey.  

A rating decision of January 1999 granted service connection 
for residuals of a fracture of the distal end of the 2nd 
metacarpophalangeal bone, evaluated as noncompensably 
disabling, and denied service connection for bilateral 
defective hearing.

In January 1999, the veteran reopened his claims, submitting 
additional medical evidence from a private physician and a 
written statement from the veteran.  The additional medical 
evidence showed that in December 1967, the veteran complained 
of a buzzing sound in the ear.  On X-ray of the left wrist in 
April 1976, the veteran had small tissue calcifications along 
the dorsal aspect of the triquetrum and the head of the 1st 
metatarsal.  No fracture involving the right distal end of 
the 2nd metacarpal bone was shown.  In June 1977, the veteran 
was shown to have a bilateral sensorineural hearing loss, and 
was advised to purchase a properly fitting hearing aid.  

A rating decision of June 1999 denied service connection for 
bilateral defective hearing and denied a compensable rating 
for residuals of a fracture of the distal end of the 2nd 
metacarpophalangeal bone.  The veteran submitted a notice of 
disagreement in which he alleged that he was unable to make a 
fist due to his service-connected residuals of fracture of 
the right (major) distal end of the 2nd metacarpophalangeal 
bone, and that his current bilateral defective hearing was 
incurred during active service.  

A report of VA orthopedic examination in July 2000 disclosed 
that the veteran's service-connected residuals of fracture of 
the right (major) 2nd metacarpophalangeal bone are currently 
manifested by a slight deformity at the 2nd 
metacarpophalangeal joint, with normal grip and grasp, 
dexterity, flexor-extensor function, minimal degenerative 
changes, and no evidence of pain, tenderness, soreness, 
weakness, sensory loss, reflex deficit, incoordination, easy 
fatigability, flare-ups, or limitation of function due to 
pain.  He could touch the fingertips of his right hand to his 
palm without difficulty.  It was noted that the veteran had 
never worn a brace and that no medication had been taken or 
needed.  X-rays of the right index finger revealed no 
evidence of acute fracture or dislocation, and minimal 
degenerative changes were seen at the 2nd metacarpophalangeal 
joint.  The diagnosis was residual fracture, right index 
finger.  

Treatment records from the veteran's private audiologist, 
dated from March 1994 to March 2000, cite the veteran's 
statement that he had a long history of bilateral hearing 
loss as well as tinnitus, commencing in his 40's(i.e., 1962-
1972), and requiring that he wear hearing aids for the last 
13 years.  The veteran gave a history of exposure to loud 
engine room noise while a machinist/engineer in the Navy.  
Examination revealed scarring of the tympanic membranes, 
bilaterally, while audiometric testing revealed a significant 
sensorineural hearing loss with relatively poor 
discrimination.  The examiner stated that the veteran had a 
severe hearing loss with poor discrimination that goes along 
with a form of acoustic nerve disorder trauma [sic], but 
noted that a typical noise-induced loss pattern was not 
present.  Hearing aids were recommended.  A March 2000 report 
of private audiometric testing disclosed no tone decay, while 
speech recognition thresholds were 65 on the right and 60 on 
the left, and speech discrimination was 60 on the right and 
48 on the left.  

As noted, the supplemental statement of the case issued in 
January 2001 notified the veteran of the provisions of the 
VCAA 2000, including 38 U.S.C. §§ 5102, 5103, and 5103A, 
enhancing VA's duty of notification to a claimant of required 
information and evidence and the duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims.  
He was informed of the specific evidence needed to establish 
service connection for bilateral defective hearing, and to 
warrant a compensable rating for residuals of fracture of the 
right (major) 2nd metacarpophalangeal bone. 

II.  Analysis

Service Connection for Bilateral Defective Hearing

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2000).  However, 
bilateral sensorineural hearing loss is not among those 
disabilities.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  The veteran 
was not found to have defective hearing or a fracture of the 
right index finger on service entrance examination, and he 
must be presumed in sound condition at service entry with 
respect to those disabilities.  

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  This provision is inapplicable 
to the veteran's appeal for service connection for bilateral 
defective hearing because such condition was not shown during 
active service or on service separation examination.  
Further, during private evaluation in March 2000, the veteran 
dated the onset of his bilateral hearing loss to his 40's, a 
period which falls between 1962 and 1972, long after final 
service separation.  The medical evidence of records shows 
that a bilateral sensorineural hearing loss was initially 
shown in June 1977, more than 22 years after final service 
separation.  The veteran has submitted no competent medical 
evidence which links or relates his current bilateral hearing 
loss to his period of active service.  The Board finds that a 
remand for a medical opinion as to any relationship between 
the veteran's current bilateral defective hearing and his 
period of active service would be useless because there is no 
factual predicate showing inservice trauma or pathology of 
the ears, and the March 2000 audiological examiner stated 
quite clearly that "a typical noise-induced loss pattern was 
not present."  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for bilateral 
sensorineural hearing loss is not warranted.  


A Compensable Rating for Residuals of Fracture of the Right 
(Major) 2nd Metacarpophalangeal Bone

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000), Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2000).  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2000).

In every instance where the schedule does not provide a zero 
percent  evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, § 4.31 
(2000).  It is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3 (2000).  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

The veteran's service-connected residuals of fracture of the 
right (major) 2nd metacarpophalangeal bone are currently 
rated as noncompensably disabling under the provisions of  
38 C.F.R. Part 4, § .4.71a, Diagnostic Code 5225 (2000).  
That rating is based upon a finding that the veteran's 
residuals of fracture of the right (major) 2nd 
metacarpophalangeal bone are currently manifested by a slight 
deformity at the 2nd metacarpophalangeal joint, with normal 
grip and grasp, dexterity, flexor-extensor function, minimal 
degenerative changes, and no evidence of pain, tenderness, 
soreness, weakness, sensory loss, incoordination, easy 
fatigability, flare-ups, or limitation of function due to 
pain.  In addition, the veteran also has minimal arthritic 
changes in the 2nd metacarpophalangeal joint of the right 
index finger, without limitation of motion or objective 
evidence of pain on motion.  

The RO and the Board have evaluated the veteran's current 
residuals of fracture of the right 2nd metacarpophalangeal 
bone under various potential diagnostic codes to determine 
whether a higher (compensable) evaluative rating might be 
available under some other diagnostic code, including 
Diagnostic Code (DC) 5003 (degenerative arthritis); DC 5153 
(amputation of the index finger), DC 5225 (ankylosis, or bony 
fixation, of the index finger), and ankylosis of the fingers 
(DC 5216 - 5219)  However, the medical evidence of record 
fails to disclose amputation of the index finger or an 
equivalent impairment of function under DC 5153; there is no 
demonstration or diagnosis of ankylosis of the right index 
finger as required under DC 5225, and there is no medical 
evidence of ankylosis of any other fingers or combination of 
fingers as required under DC 5216-5219.  

Further, the Rating Schedule provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: 

With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation will be 
assigned; and with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, a 10 
percent evaluation will be assigned.  

In the instant appeal, however, there is no satisfactory 
evidence showing limitation of motion, swelling, muscle 
spasm, painful motion, or involvement of two or more major 
joints or two or more minor joint groups.  Rather, the 
veteran's service-connected residuals of fracture of the 
right distal 2nd metacarpophalangeal bone are not shown to be 
manifested by satisfactory evidence of pain, tenderness, 
soreness, weakness, sensory loss, incoordination, easy 
fatigability, flare-ups, or limitation of function due to 
pain.  Instead, that condition is currently manifested by a 
slight deformity at the 2nd metacarpophalangeal joint, with 
normal grip and grasp, dexterity, flexor-extensor function, 
and only minimal degenerative changes in the 2nd 
metacarpophalangeal joint of the right index finger, without 
limitation of motion or objective evidence of pain on motion.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that evaluation of the veteran's 
service-connected residuals of fracture of the right distal 
2nd metacarpophalangeal bone under the provisions of 
Diagnostic Codes 5003 (degenerative arthritis), 5153 
(amputation of the index finger, major), 5225 (ankylosis of 
the index finger), or 5216 - 5219 (ankylosis of other fingers 
or combinations of fingers) would not result in the 
assignment of a compensable evaluation for that condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the evaluation of any musculoskeletal 
disability must consider the provisions of 38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59 (2000), including matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups.  DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  In the instant appeal, the 
medical record is silent for any of the findings cited under  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, and there is no 
evidence of impairment of function of the right index finger 
on any basis.  

For the reasons and bases stated, the Board finds that an 
compensable evaluation for the veteran's service-connected 
residuals of fracture of the right distal 2nd 
metacarpophalangeal bone is not warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected residuals of fracture of 
the right distal 2nd metacarpophalangeal bone present such an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render inapplicable the 
regular schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  


ORDER

Service connection for bilateral defective hearing is denied.

A compensable evaluation for the veteran's service-connected 
residuals of fracture of the right distal 2nd 
metacarpophalangeal bone is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

